DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
Response to Amendment
The amendment filed August 1, 2022 has been entered. Claims 1, 8-11, and 18-20 are Currently amended; claim 12 is previously presented; claims 2-7 and 13-17 are Original. Claims 1-20 are currently pending and have been examined. Applicant’s amendments to the claims have overcome all previous 112(b) rejections set forth in the Final Office Action mailed June 17, 2022 and the rejections therein have been withdrawn.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application because the additional elements are directed to insignificant pre-solution activity, insignificant post-solution activity, and/or merely using a computer as a tool to perform an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to using a computer as a tool to perform an abstract idea and insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality.
The results of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter? Yes. Claims 1-10 and 11-20 are directed to a system.
Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Yes. Claims 1 and 11 recite the abstract idea of managing personal behavior, i.e., generating a custom workout recommendation. Claims 1 and 11 recite “determining a recentness of target muscle groups being a focus of workouts completed by the user,” “determining a fitness level,” “determining a weight,” “determining a target calorie burn,” “assigning a recentness weight,” “assigning a difficulty weight,” “assigning a workout calorie burn weight,” “multiplying the recentness weight, the difficulty weight, and the workout calorie weight,” “ranking the plurality of workouts,” and “generating a custom workout recommendation.” These are mental processes, i.e., concepts that can be performed in the human mind. The added limitations from the amendment are all mental processes as an average person could perform them in the human mind with pen and paper as per paragraph 0038 of the instant application the weighting and ranking of weights is based on a base 1 scale with the various variables multiplied together (a mental calculation).
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. Claims 1 and 11 recite “an exercise machine including an electronic resistance sensor”, but the exercise machine including a sensor is not a specialized machine that performs the method. The exercise machine is merely intended to be used in connection with the generated custom workout (even if positively recited, it would be insignificant post-solution activity because it involves an insignificant application of the generated workouts) and the sensor of the exercise machine is merely used for data gathering (insignificant pre-solution activity). See MPEP § 2106.05(g). Further, the step of “receiving physical movement data” from the sensor is insignificant pre-solution activity which involves merely gathering data to be used in the claimed process. See MPEP § 2106.05(g). Claim 1 recites an app executed on a smartphone or tablet, but this is merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Claims 2 and 11 each recite additional computer components, but again, this is merely further defining the computing environment that is used as a tool to perform the abstract idea. Claim 12 also further defines the computing environment but is still directed to merely using a computer as a tool to perform an abstract idea. Claims 3-7, 9, 13-17, and 19 further define the abstract idea, reciting additional mental processes but nothing more. Claims 8, 10, 18, and 20 recite specific types of sensors, but again, these are used for insignificant pre-solution activity which involves merely gathering data to be used in the claimed process. 
4. 	Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. The claims are directed to nothing more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be: (1) performed in the human mind or by a human using a pen and paper; (2) merely using a computer as a tool to perform an abstract idea; and (3) insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality. 
“Receiving physical movement data from the electronic resistance sensor of the exercise machine responsive to a user exercising on the exercise machine” (claims 1 and 11) is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality as evidenced by U.S. Patent Pub. No. 2013/0053990, Ackland (“Ackland”). The Background section of Ackland recognizes that at least as far back as 2010, exercise machines with built-in electronic sensors are in the prior art (devices, e.g., sensors (¶163, Table 1) for monitoring physiological information such as heart rate, and other exercise related information such as speed and distance exist, and such devices provide a means of representing the quality of the exercise conducted by a user wearing the device or exercising on a machine incorporating the device, ¶2). 
“Receiving second physical movement data of the user from an accelerometer of a wearable electronic sensor” (claim 10) is also a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality as evidenced by U.S. Patent Pub. No. 2013/0053990, Ackland (“Ackland”) (devices, e.g., sensors (¶163, Table 1) for monitoring physiological information such as heart rate, and other exercise related information such as speed and distance exist, and such devices provide a means of representing the quality of the exercise conducted by a user wearing the device or exercising on a machine incorporating the device, ¶2) and as evidenced by “Collection and Processing of Data from Wrist Wearable Devices in Heterogeneous and Multiple-User Scenarios,” De Arriba-Pérez et al. Sensors. June 2016; 16(9):1538 (“Arriba”). Arriba acknowledges that “Among the wide variety of wearable devices, wrist wearables such as smartwatches and wrist bands seem to have become mainstream. Estimations indicate that by 2019 wrist wearables will reach 100 million sold units, while all the other wearable devices together will achieve just 7.3 million units. In addition to other features related to their reduced size and comfortable use, wrist wearables include a good number of sensors providing continuous data about vital signs (e.g., heart rate, skin temperature) and environmental variables (e.g., movements) that can be used for many different purposes” (Introduction, p. 1538 (citations omitted); see also Abstract, which states sensors include accelerometers). 
Therefore, receiving physical movement data from one or more electronic sensors (whether a wearable wrist sensor and/or an exercise machine electronic sensor) configured to directly measure physical movement of a user does not amount to significantly more than the abstract idea.
Even if using the exercise machine in connection with the generated custom workout were positively recited, it is insignificant post-solution activity because it is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality that involves an insignificant application of the generated workouts as evidenced by Ackland. Ackland teaches that exercise and activity devices that measure biometric and environmental data such as heart rate, speed, leg or arm turnover or stroke rate, altitude, temperature, R-R, power, slope, distance per turnover, location, distance and time currently exist, but these systems are merely measurement devices (¶5). This means that once the activity data is collected, the user must have the relevant level of skill to analyze and interpret it and then decide what changes they should make to their future exercise to optimize their time and effort during training and to maximize improvements (¶5), and in most cases, users ultimately do not want data from a measuring device, they want to know what was correct about what they did, what problems and solutions they need to work on and what to do next, i.e., they need someone or something to interpret the data and provide intelligent feedback (¶7). In other words, generating a custom workout from exercise machine sensor data and using the generated custom workout on the exercise machine are well-understood, routine, and conventional activities specified at a high level of generality and previously known to the industry.
Additionally, as further discussed below with regards to Applicant’s argument that “the claims give the computer the ability to generate custom workout recommendations and transforming the claim from one claiming only a result to claiming a way of achieving it, the newly added limitations are further abstract ideas and therefore cannot show a practical application or meaningful limitation to amount to significantly more than the judicial exception alone. Even combined, the claims do not provide such a level of specificity or improvement to the technology in such a way as to show technological improvement that could overcome the rejection or amount to significantly more. 
Therefore, claims 1-20 are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0364057, Catani et al. ("Catani") in view of U.S. Patent Pub. No. 2011/0087137, Hanoun (“Hanoun”) in view of U.S. Patent Pub. No. 2008/0261776, Skiba (“Skiba”) in view of U.S. Patent Pub. No. 2013/0338802, Winsper et al. (“Winsper”) in view of U.S. Patent Pub. No. 2013/0268205, Aragones et al. (“Aragones”) in view of U.S. Patent Pub. No. 2008/0262768, Ramsden (“Ramsden”) in view of U.S. Patent Pub. No. 2017/0259120, King et al (“King”) in view of U.S. Patent Pub. No. 2013/0274635, Coza et al. (“Coza”).
Regarding claim 1 (Currently Amended), Catani teaches a custom workout system (systems and methods for wellness, health, and lifestyle planning, tracking, and maintenance, Title; activities include exercise, ¶242; displayed activities can be customized recommendations for the user, ¶254) comprising: an electronic sensor (system can be configured to gather information regarding the user's health by the user inputting the information directly into the system, e.g., via an input module, and/or by the system electronically communicating with one or more sensors, e.g., sensors of health monitoring devices, ¶325 (emphasis added); for non-limiting example, a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325); an app configured to be executed on a smartphone or on a tablet, the app configured, when executed, to cause one or more processors of the smartphone or the tablet to perform a method for customizing workout recommendations (in an exemplary embodiment, the input module 200 can be accessed by users by launching an app on a client terminal that accesses the system 10, ¶220; exemplary computer systems include conventional desktop computers, workstations, minicomputers, laptop computers, tablet computers, personal digital assistants (PDAs), mobile phones, and the like, ¶207; user management system is provided that in one embodiment includes a storage device and a processor, wherein the storage device can store a fingerprint, e.g., user fingerprint 516, FIG. 41, that includes a plurality of characteristics unique to an individual, ¶7; the processor can be configured to perform functions of displaying on a display a prompt to which a user can provide an input in response thereto, receiving the input, and updating one or more of the variables representing the plurality of characteristics based on the received input, thereby updating the fingerprint so as to reflect the user's input, ¶7); and receiving physical movement data from the electronic sensor (system electronically communicates with one or more sensors, e.g., sensors of health monitoring devices, and the system can be configured to consider this sensor data in evaluating the user's performance of accepted activities and/or in determining activities to recommend to the user, ¶325).
Catani may not explicitly teach an exercise machine or that the sensor is built into the exercise machine wherein receiving the physical movement data from the electronic sensor of the exercise machine responsive to a user exercising on the exercise machine. Catani does teach that the system can be configured to gather information regarding the user's health by the system electronically communicating with one or more sensors, e.g., sensors of health monitoring devices (¶325), and Catani goes on to describe these as sensors configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc. (¶325). Further, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which CMU 30 is provided a sensor array 54 which includes a number of different types of sensors used to measure different physical attributes of the user 8 (¶49). Sensor array 54 includes an optional heart rate sensor 60, accelerometer 62, and optionally a GPS sensor 64 (¶50). Hanoun also teaches that the CMU 30 may be operable to communicate with and receive signals from health club equipment sensors 66 via the radio module 46, and in this manner the CMU 30 is operable to receive data from sensors 66a, 66b, 66c mounted to health club exercise bikes 102, treadmills 104, rowers 106 and the like (FIGS. 5, 6, ¶50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Catani by Hanoun to collect data from built-in exercise machine sensors in addition to wearable health monitoring devices responsive to a user exercising on the machine in order to yield the predictable results of being able to collect data from whatever health monitoring device sensors are available.
Catani may not explicitly teach the method including: determining a fitness level of the user; determining a weight of the user (though Catani does teach that user fingerprint includes weight management goal data, ¶299); or determining a target calorie burn for the user based at least in part on the fitness level and weight of the user. However, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex, weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user based on their fitness level and weight in order to yield the predictable results of selecting an exercise program that achieves the user’s weight loss and/or fitness result.
Catani does teach generating a custom workout recommendation for the user based at least in part on the physical movement parameter (the system can be configured to consider this sensor data in evaluating the user's performance of accepted activities and/or in determining activities to recommend to the user, ¶325). 
Catani may not explicitly teach generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. However, Hanoun teaches that health club equipment sensors 66 provide signals to the processor 52 that are indicative of the user’s activation/movement of exercise equipment, like exercise bikes 102, treadmills 104, rowers 106, etc. (¶61). Hanoun teaches a system operable to provide prompts when the actual caloric expenditure (i.e., “physical movement parameter”) does not equal or exceed a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12), such as providing an indication of whether the user has achieved the pre-selected optimum target calorie burn or expenditure over a particular time segment at a particular time of day (¶12). As discussed previously, Hanoun teaches that the system can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to select (i.e., “generate”) an exercise program for the user in connection with the activated/identified exercise machine based on a target calorie burn and a calorie expenditure (i.e., “calories burned,” “energy expenditure”) in order to yield the predictable results of recommending a workout which correlates to the client input data to help them achieve a desired weight loss and/or fitness result.
Catani in view of Hanoun may not explicitly teach assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user.
However, Skiba teaches an athletic performance system that includes applying a weighting factor to exercises based on their difficulty and intensity (¶ 0034-0035) and based on the user’s fitness level (¶ 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date to assign the weighting factor to the plurality of workouts/exercises to account for differences in the intensity and challenge of workouts for use in calculations. One of ordinary skill in the art would modify Catani in view of Hanoun by including assigning the weighting factors to each of the plurality of workouts and upon such modification the system and method of Catani in view of Hanoun would include assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user.
Catani in view of Hanoun and Skiba may not explicitly teach assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn. 
However, Winsper teaches an athletic exercise program system that includes ranking (weighting) exercises by the number of calories burned in order to track the amount of energy a user expends and compare activities to other activities and other users (¶0107). It would have been obvious to one of ordinary skill in the art before the effective filing date to assign rank and assign calorie burn to the plurality of workouts/exercises to account track the energy expenditure of a user and give values to the workouts relative to other workouts. One of ordinary skill in the art would modify Catani in view of Hanoun and Skiba by including assigning the calorie burn ranking to each of the plurality of workouts and upon such modification the system and method of Catani in view of Hanoun and Skiba would include assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn.
Catani in view of Hanoun, Skiba, and Winsper may not explicitly teach determining, using the received physical movement data, a recentness of target muscle groups being a focus of workouts completed by the user; and assigning a recentness weight to each workout of a plurality of stored workouts based on the recentness of target muscle groups being a focus of the workouts completed by the user.
As discussed above, Catani teaches receiving physical movement data as the system electronically communicates with one or more sensors, e.g., sensors of health monitoring devices, and the system can be configured to consider this sensor data in evaluating the user's performance of accepted activities and/or in determining activities to recommend to the user, ¶325. Aragones teaches a fitness training system with energy expenditure calculation that includes determining a completeness modifier that indicates the level of movement a user achieved for each repetition of an exercise for various exercises and the completeness modifier can be averaged using a decaying function where more recent modifiers are weighted more heavily than less recent ones (¶ 0067, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine and assign a weight based on the recentness of a workout based on the received data taught by Catani in view of Hanoun in order to weight the data based on relevance based on recentness. One of ordinary skill in the art would modify Catani in view of Hanoun, Skiba, and Winsper by including determining and assigning the recentness of each workout to each of the plurality of workouts and upon such modification the system and method of Catani in view of Hanoun, Skiba, and Winsper would include determining, using the received physical movement data, a recentness of target muscle groups being a focus of workouts completed by the user; and assigning a recentness weight to each workout of a plurality of stored workouts based on the recentness of target muscle groups being a focus of the workouts completed by the user.
Catani in view of Hanoun, Skiba, Winsper, and Aragones may not explicitly teach multiplying the recentness weight, the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts. 
However, Ramsden teaches a nutritional tracking system that includes multiplying weighted values in order to determine a total numerical rating for each food item (abstract; paragraphs 0028-0030). While not directly a fitness system, one of ordinary skill in the art would have found it obvious to apply the known technique of multiplying weighted values in order to calculate a total numerical rating/tot weight value for each calculated item, in the case of Catani in view of Hanoun, Skiba, Winsper, and Aragones the calculated items would be the exercises/workouts based on the weighted recentness, the weighted difficulty, and calorie burn from above. One of ordinary skill in the art would see this as improving similar devices (fitness/nutritional systems) in the same way by providing calculated values for assigning to each relevant item to further use in the system such as ranking. By improving the system in this way, the system and method of Catani in view of Hanoun, Skiba, Winsper, and Aragones would include multiplying the recentness weight, the difficulty weight, and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts.
Catani in view of Hanoun, Skiba, Winsper, Aragones, and Ramsden may not explicitly teach ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts.
However, King teaches a personalized workout system that includes ranking workouts based on a user’s preferences, constraints, and other profile attributes (¶0059) in order to select (generate) highly ranked workout videos (¶0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to rank the workouts and exercises based on the calculated total weights/values from above which would be included in the user preferences/profile and thereby generate workout recommendations based on the rankings of the workouts. One of ordinary skill in the art would have found this obvious in order to provide users the most relevant and appropriate workouts based on their skill level (difficulty) and calorie goals. Upon modification, the system of Catani in view of Hanoun, Skiba, Winsper, Aragones, and Ramsden would include ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts and generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts.
Catani in view of Hanoun, Skiba, Winsper, Aragones, Ramsden, and King may not explicitly teach the electronic sensor is an electronic resistance sensor. However, Catani does teach that the system can electronically communicate with one or more sensors, e.g., sensors of health monitoring devices (for non-limiting example, a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325). Hanoun teaches that health club equipment sensors 66a, 66b, 66c provide joule data signals to processor 52 indicative of the user’s physical force or exertion performed by the user on the equipment during a workout (¶61). Further, Coza teaches athletic activity monitoring methods and systems (Title) in which a sensor module 102 may be integrated within an existing piece of athletic activity monitoring equipment possibly having additional or different sensors such as, for example, a heart rate monitoring device, a pedometer, and accelerometer-based monitoring device, or other portable fitness monitoring device (¶70), and sensors that may be capable of measuring these parameters may include, but are not limited to, a pedometer, a pulsimeter, a thermometer, an altimeter, a pressure sensor, a strain gage, a bicycle power meter, a bicycle crank or wheel position sensor, a magnetic sensor, an angular momentum sensor (e.g., a gyroscope), a resistance sensor, or a force sensor (¶72). It would have been obvious to one of ordinary skill in the art before the effective filing date to select a resistance sensor as in Coza for the sensor configured to monitor the user's physical activity of Catani, in order to yield the predictable results of capturing data representative of the user’s physical force or exertion performed by the user on the equipment during a workout as in Hanoun.
Regarding claim 2 (Original), Catani teaches wherein: the custom workout system further comprises a server (e.g., computer system 100 can include a web server for generating and/or delivering web pages to client computer systems, ¶208); the app is further configured to execute distributed across the smartphone or the tablet and the server such that the app, when executed, causes the one or more processors of the smartphone or the tablet and one or more processors of the server to perform the method (in one embodiment, the input module 200 can be implemented using one or more web pages which are configured to receive user input and present information to a user, ¶220; in an exemplary embodiment, the input module 200 can be accessed by users via a web interface, e.g., by connecting to the Internet via a client terminal and accessing a specific web address, by launching an app on a client terminal that accesses the system 10, etc., ¶220; computer system 100 can include a web browser for retrieving web pages or other markup language streams, presenting those pages and/or streams (visually, aurally, or otherwise), executing scripts, controls and other code on those pages/streams, accepting user input with respect to those pages/streams (e.g., for purposes of completing input fields), issuing Hypertext Transfer Protocol (HTTP) requests with respect to those pages/streams or otherwise (e.g., for submitting to a server information from the completed input fields), and so forth, ¶208 (emphasis added); computer system 100 can also include a web server for generating and/or delivering the web pages to client computer systems, ¶208); and the smartphone or the tablet and the server are configured to communicate with each other over the Internet (the input module 200 can be accessed by users via a web interface, e.g., by connecting to the Internet via a client terminal and accessing a specific web address, by launching an app on a client terminal that accesses the system 10, etc., ¶220).
Regarding claim 3 (Original), Catani teaches wherein: the method further includes determining a birthday of the user (user’s demographic input includes age, ¶272; birthday can readily be determined from age).
Catani may not explicitly teach that the determining of the target calorie burn for the user is further based at least in part on the birthday of the user. Catani does teach, however, that the analysis module 202 can be configured to filter activity suggestions based on a user's age (¶272). Further, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex, weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user further based on their age in order to yield the predictable results of selecting an exercise program that achieves the particular user’s weight loss and/or target fitness result.
Regarding claim 4 (Original), Catani may not explicitly teach wherein: the method further includes determining a gender of the user; and the determining of the target calorie burn for the user is further based at least in part on the gender of the user. However, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex (i.e., “gender”), weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user further based on their sex (i.e., “gender”) in order to yield the predictable results of selecting an exercise program that achieves the particular user’s weight loss and/or fitness result.
Regarding claim 5 and 6 (Original), Catani teaches wherein: the method further includes determining a target workout category goal of the user (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299); and the generating of the custom workout recommendation for the user is further based at least in part on the target workout category goal (analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, which includes weight management goal data); wherein the target workout category goal includes a goal to improve one or more of health (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299; weight management improves health), muscle tone, weight loss (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299; weight management includes weight loss), or muscle strength, or some combination thereof. 
Regarding claim 7 (Original), Catani teaches wherein: the method further includes determining a target workout duration for the user; and the generating of the custom workout recommendation for the user is further based at least in part on the target workout duration. Catani teaches that analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes activity duration preference 518j (e.g., short, medium, long, 15 minutes, 30 minutes, etc.), ¶299). In other words, Catani teaches recommending one or more activities to a user based on a target duration in order to align the recommendation with the user’s preferences and/or goals.
Regarding claim 8 (Currently Amended), Catani may not explicitly teach wherein the electronic sensor includes an amount of effort expended by the user on the exercise machine. Catani does teach that the system can electronically communicate with one or more sensors, e.g., sensors of health monitoring devices (for non-limiting example, a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325). Hanoun teaches that health club equipment sensors 66a, 66b, 66c provide joule data signals to processor 52 indicative of the user’s physical force or exertion performed by the user on the equipment during a workout (¶61). It would have been obvious to one of ordinary skill in the art before the effective filing date to select the CMU of Hanoun for the sensor configured to monitor the user's physical activity of Catani, in order to yield the predictable results of capturing data representative of the user’s physical force or exertion performed by the user on the equipment during a workout as in Hanoun.
Regarding claim 9 (Currently Amended), Catani teaches wherein the physical movement data includes a number of calories burned by the user (a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure (i.e., number of calories burned is the “physical movement parameter”), ¶325).
Regarding claim 10 (Currently Amended), Catani teaches wherein: the method further includes receiving second physical movement data of the user from a sensor of a wearable electronic device (e.g., fitness watch, ¶325).
Catani may not explicitly teach the sensor of the wearable electronic device being an accelerometer. Hanoun teaches a caloric monitoring unit (CMU) worn by the user and including a sensor array including an accelerometer (Ref 62, Fig 3; ¶0049-0050). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a fitness watch including an accelerometer in order to yield the predictable results of recording a user’s caloric burn and recording their physical movement and upon such modification the system and method of Catani would include an accelerometer of a wearable electronic device.
Catani in view of Hanoun, Skiba, and Winsper may not explicitly teach wherein determining the recentness of target muscle groups being a focus of workouts completed by the user includes determining the recentness based on the physical movement data from the electronic resistance sensor of the exercise machine and the second physical movement data from the accelerometer of the wearable electronic device.
As discussed above, Catani does teach that the system can be configured to gather information regarding the user's health by the system electronically communicating with one or more sensors, e.g., sensors of health monitoring devices (¶325), and Catani goes on to describe these as sensors configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc. (¶325). Further, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which CMU 30 is provided a sensor array 54 which includes a number of different types of sensors used to measure different physical attributes of the user 8 (¶49). Sensor array 54 includes an optional heart rate sensor 60, accelerometer 62, and optionally a GPS sensor 64 (¶50). Hanoun also teaches that the CMU 30 may be operable to communicate with and receive signals from health club equipment sensors 66 via the radio module 46, and in this manner the CMU 30 is operable to receive data from sensors 66a, 66b, 66c mounted to health club exercise bikes 102, treadmills 104, rowers 106 and the like (FIGS. 5, 6, ¶50). Therefore, Hanoun teaches receiving movement data from both a sensor of an exercise machine and a sensor(s) of a wearable electronic device, the CMU sensor array, simultaneously. Aragones teaches a fitness training system with energy expenditure calculation that includes determining a completeness modifier that indicates the level of movement a user achieved for each repetition of an exercise for various exercises and the completeness modifier can be averaged using a decaying function where more recent modifiers are weighted more heavily than less recent ones (¶ 0067, 0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine and assign a weight based on the recentness of a workout based on the received data taught by Catani in view of Hanoun in order to weight the data based on relevance based on recentness. One of ordinary skill in the art would modify Catani in view of Hanoun, Skiba, and Winsper by including determining and assigning the recentness of each workout to each of the plurality of workouts based on data from both the sensors of the exercise machine and the wearable electronic device. Upon such modification, the system and method of Catani in view of Hanoun, Skiba, and Winsper would include determining, using the received physical movement data, a recentness of target muscle groups being a focus of workouts completed by the user; and assigning a recentness weight to each workout of a plurality of stored workouts based on the recentness of target muscle groups being a focus of the workouts completed by the user.
Regarding claim 11 (Currently Amended), Catani in view of Hanoun teaches a custom workout system comprising: a server; an exercise machine including an electronic resistance sensor; and an app configured to execute distributed across a smartphone or a tablet and the server, the smartphone or the tablet and the server configured to communicate with each other over the Internet, the app configured, when executed, to cause one or more processors of the smartphone or the tablet and the server to perform a method for customizing workout recommendations, the method including: receiving physical movement data from the electronic resistance sensor of the exercise machine; determining, using the received physical movement data, a recentness of target muscle groups being a focus of workouts completed by the user; determining a fitness level of the user; determining a weight of the user; determining a target calorie burn for the user based at least in part on the fitness level of the user and the weight of the user; assigning a recentness weight to each workout of a plurality of stored workouts based on the recentness of target muscle groups being a focus of the workouts completed by the user; assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user; assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn; multiplying the recentness weight, the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts; and generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. See prior-art rejections of claims 1 and 2. 
Regarding claim 12 (Previously presented), Catani teaches wherein the smartphone or the tablet and the server are configured to communicate with each other over the Internet (see prior-art rejection of claim 2) at least partially via a wireless Bluetooth network (network interface(s) 108 can enable the computer system 100 to communicate with remote devices, e.g., other computer systems, over a network, and can be, for non-limiting example, remote desktop connection interfaces, Ethernet adapters, and/or other local area network (LAN) adapters, and the I/O interface(s) 110 can include high speed data ports, such as universal serial bus (USB) ports, 1394 ports, Wi-Fi, BLUETOOTH®, etc., ¶206).  
Regarding claims 13-20, Catani in view of Hanoun, Skiba, Winsper, Aragones, Ramsden, King, and Coza teaches or suggests the features of claims 13-20. See the corresponding prior-art rejections of 3-10.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 1, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive as prompted by the amendment of the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of the newly cited combination of prior art as detailed above.
Applicant’s remaining arguments regarding the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive. These arguments will be addressed in the order in which they appear in the Response. 
In the Response, Applicant argues in substance that:
(1) The claims do not recite a judicial exception under Step 2A, Prong 1 because the amended claims recite a specific structure (Page 11, paragraph 5 - Page 12, paragraph 1); 
(2) Amended claim 10 (and thereby similarly claim 20) is patent eligible as the claim recites a specific combination of sensors similar to the claims of Thales Visionix, Inc. v. United States, 850 F.2d 1343 (Page 12, paragraph 3);
(3) The claims, considered as a whole, reflect an improvement in systems for generating custom workouts and thereby integrate the abstract ideas into a practical application (Page 13, paragraph 5); and
(4) The claims improve conventional systems in an unconventional way and thereby include an inventive concept (Page 14 paragraphs 4-7).
In response to the Applicant’s argument (1), the Examiner respectfully disagrees. As discussed above, the claims clearly recite abstract ideas regardless of the structure claimed as the steps of the method performed by the system are abstract ideas. Per MPEP 2106.04(II), under prong 1 of the analysis, the question is merely do the claims recite a judicial exception by setting forth or describing the judicial exception. The independent claims set forth multiple mental process steps in the form of judgments/evaluations/opinions by determining various characteristics of a user and workouts and assigning weights based on those characteristics in order to multiply a total score. Therefore, the limitations are evidence that the claim recites judicial exceptions. Following this analysis, in prong 2, the question is does the claim recite additional elements that integrate the judicial exception into a practical application as discussed further above and below.
In response to the Applicant’s argument (2), the Examiner respectfully disagrees. Thales Visionix recites a particular configuration of inertial sensors such that the configuration of the sensors provides an improvement to the technology based on the configuration that was not previously known in the art. With regards to the claims in the instant application, the sensors are well-known, routine, and conventional within the art as taught by Hanoun, as discussed above, which teaches using a combination of wearable sensors and sensors included in exercise machines. Further, the recited combination of the instant application within claim 10 is merely using the sensors as two independent data gathering means, the data then used to perform the abstract idea/mental process of determining the recentness of target muscle groups. With the level of generality and broadness of the recited claim, under its BRI, the claim limitations could be performed by an individual, such as a personal trainer, merely recognizing that the user did a running workout or upper body lifting workout the previous day and observing which muscles would have been used or focused on. Therefore, the recitation of the sensors is merely generally linking the abstract ideas with the technological environment as the configuration of the sensors is not unique nor does the configuration provide a technological improvement as the sensors are generic and used as merely data gathering means. Examiner recommends adding limitations that specify the type of data collected and/or in what way the targeted muscles are identified in order to show an algorithm for performing the process that would be an improvement to the technology and more than the current general linking.
In response to the Applicant’s argument (3), the Examiner respectfully disagrees. As discussed, the sensors are well-known, routine, and conventional within the art as taught by Hanoun, as discussed above, which teaches using a combination of wearable sensors and sensors included in exercise machines. See MPEP 2106.04(d)(1). As the additional elements and the claims as a whole amount the combination of steps that recite judicial exceptions, merely using a computer as a tool to perform an abstract idea, and insignificant pre/post-solution activity appended to the abstract idea that are further well understood, routine, and conventional, the claims as a whole do not show an improvement in systems for generating custom workouts as the additional elements are merely generally linking the abstract ideas with a technological field and thereby do not integrate the judicial exceptions into a practical application. 
In response to the Applicant’s argument (4), the Examiner refers to the above rejection that sets forth that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be: (1) performed in the human mind or by a human using a pen and paper; (2) merely using a computer as a tool to perform an abstract idea; and (3) insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality. In other words, all limitations of the claims fall into one of those three categories, and there is nothing left that could be significantly more. Examiner specifically notes that performing the workout in connection with the exercise machine is not positively recited; it is merely an intended use. Furthermore, even if it were positively recited, this is merely insignificant post-solution activity because it involves an insignificant application of the generated workouts. See MPEP § 2106.05(g). Furthermore, the claim limitations, including the amended limitations, are taught by the cited combination of prior art above and the additional elements specifically are well-understood, routine, and conventional as taught by Hanoun. Therefore, in addition to being insignificant extra-solution activity, the additional elements are well-understood, routine, and conventional and do not amount to significantly more than the judicial exceptions.

Conclusion
	Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715